DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 11, 14-35, 38-51, and 53-56. Claims 11, 15, 17, 19-22, 25-27, 32, 33, 38-47, and 53-56 are currently amended. The objections to claims 25 and 56 are overcome by the amendment. The rejections under 112(b) previously set forth have been overcome. The amendment has introduced new issues under 35 USC 112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14-35, 38-51, and 53-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11, 19, and 26 require the ceramic-metallic composites remain intact after formation of said heterogeneous body and are spaced apart from other ceramic-metallic composites. In addition to not clearly conveying what is exactly meant by this phrase the specification does not appear to support this language. It is noted the remarks don’t provide a specific location where support for the amendment can be found. The original claims include language about the ceramic rich cermet region remaining intact and being spaced from other ceramic rich regions but do not extend the idea to the ceramic-metallic composites as a whole. Additionally, the metal coating which is a part of the ceramic-metallic composite bonds with adjacent metal coatings. The ceramic-metallic composites can’t be spaced apart and bonded together. Bonding would require a change in the coating of the ceramic-metallic composites meaning the ceramic-metallic composite would not remain intact. 
As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-35, 38-51, 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11, 19, and 26 require in the heterogeneous body said ceramic-metallic composites remain intact after formation of said heterogeneous body and are spaced apart from other ceramic-metallic composites. Both of these requirements are inconsistent with previous requirements in the claim. The process requires the ceramic-metallic composites to, under pressure, bond with the metal coatings of adjacent ceramic-metallic composites. As no definition has been provided for remaining intact it’s not clear how the two steps can be reconciled. In a previous step, the ceramic rich cermet region remains intact which appears to mean the metallic binder and ceramic particles in that region don’t interact outside of the respective cermet region. It is also unclear how a majority of ceramic-metallic composites can be spaced apart when adjacent ceramic-metallic composites have bonded metal coatings. For these reasons the claims are indefinite. 
For the purpose of examination the claims will be interpreted as requiring the ceramic-metallic composites to not be entirely destroyed during the formation step. 

Claims 11, 19, and 26 require the ceramic rich cermet regions are not uniformly distributed in said heterogeneous body. Uniformity is a subjective determination. In determining the scope of a claim one gives the claim term the broadest reasonable interpretation in light of the specification. In this case, although the specification includes a number of references to the product being heterogeneous a clear definition or description is not given. Having a non-uniform distribution appears to be the key aspect that makes the final product heterogeneous. The specification does not provide a clear way of determining the scope of the term uniform. The specification recites uniform in PG Pub [0013], [0015], and [0016]. These sections do not adequately resolve the indefiniteness issue because the use simply describes the distribution without more. The specification does appear to provide some description 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736